ACCEPTED
                                                                                          01-15-00761-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    10/21/2015 2:30:39 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK


                   LAW OFFICE OF JANICE L. BERG
                 1314 Texas Avenue, Suite 1515 | Houston, Texas 77002
                         T: (713) 993-9100 | F: (713) 225-0099           FILED IN
                               janice@janiceberglaw.com            1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                                10/21/2015 2:30:39 PM
                                                                CHRISTOPHER A. PRINE
October 21, 2015                                                         Clerk


VIA E-FILING

Clerk of the Court
First Court of Appeals
201 Fannin
Houston, Texas 77002

      Re:   No. 01-15-00761-CV; In re Fountain Firearms, in the First
            Court of Appeals at Houston

To the Clerk of the Court:

      Please accept this letter as notice that the trial court clerk in the
matter listed above has scheduled a hearing for December 15, 2015,
pursuant to this Court’s September 15, 2015 Order of Abatement. Attached
to this letter as Exhibit A is a true and correct copy of an email from the
Court Coordinator of the 240th Judicial District Court of Fort Bend County,
Texas confirming that setting.

      Please do not hesitate to contact this office if you wish to discuss this
case further.

                                             Respectfully submitted,
                                             LAW OFFICE OF JANICE L. BERG
                                             Janice L. Berg
                                             State Bar No. 24064888
                                             1314 Texas Avenue, Suite 1515
                                             Houston, Texas 77002
                                             (t) 713-993-9100 | (f) 713-225-0099
                                             service@janiceberglaw.com


                                         1
                                          LAW OFFICE OF DANIEL J. LEMKUIL
                                          Daniel J. Lemkuil
                                          State Bar No. 00778448
                                          1314 Texas Avenue, Suite 1515
                                          Houston, Texas 77002
                                          (t) 713-993-9100 | (f) 713-225-0099
                                          daniel_lemkuil@flash.net
                                          ATTORNEYS FOR RELATOR




                      CERTIFICATE OF SERVICE
     I certify that a true and correct copy of the foregoing was served on all
counsel of record in accordance with the Texas Rules of Appellate
Procedure on October 21, 2015.


                                          /s/ Janice L. Berg
                                          Janice L. Berg




                                      2
Daniel Lemkuil

From:    S    h i       f  t e r ly, Sheila 
Sent:   M     o    n     d  a    y ,      September 21, 2015 12:34 PM
To: D a n i   e l _ L   e m k u i l @ f l a s h . n e t
Subject: 1    3 - D      C V - 2 0 5 3 4 8 Mark Herfort vs Fountain Firearms




From: Shifferly, Sheila
Sent: Monday, September 21, 2015 12:21 PM
To: 1Daniel_Lemkull@flashl.net; trdonato@donatominxbrown.com1; tjsunosky@donatominxbrown.com1
Subject: 13-DCV-205348 Mark Herfort vs Fountain Firearms

Good Afternoon,
The court is setting this case for a hearing on December 15, 2015 at 9am regarding the Order of Abatement from the
Court of Appeals and to address any other matters.
If you have any question, please feel free to email me.
Thank You,


072ella A 0 , 11 f r
240th District Court Coordinator
281.341.8600
Sheila.Shifferly@fortbendcountytx.gov




                                                                          EXHIBIT A
                                                           1